Appeal from an order of the Court of Claims (Jeremiah J. Moriarty, III, J.), entered August 1, 2007 in a personal injury action. The order denied the motion of defendant for summary judgment dismissing the claim.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on October 13 and 20, 2008,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Centra, J.P., Fahey, Peradotto, Green and Gorski, JJ.